            Case 2:21-cv-01218-WSH Document 1 Filed 09/13/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 KEITH MCBROOM,                                     :
                                                    :
                 Plaintiff,                         :
                                                    :
         v.                                         : CASE NO. 2:21-cv-1218
                                                    :
 LVNV FUNDING, LLC,                                 :
                                                    :
                 Defendant.                         :
                                                    :
                                                    :


                                     NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that on this date, Defendant LVNV Funding, LLC hereby

removes the above-captioned matter to this Court from the Court of Common Pleas of Allegheny

County, Pennsylvania and in support thereof avers as follows:

       1.      LVNV Funding, LLC is a defendant in a civil action originally filed on February

23, 2021 in the Court of Common Pleas of Allegheny County, Pennsylvania titled Keith McBroom

v. LVNV Funding, LLC and docketed to Case No. GD-21-001476.

       2.      The removal is timely under 28 U.S.C. § 1446(b). Plaintiff’s Complaint was filed

on July 30, 2021. LVNV’s counsel was provided with a copy of the Complaint by email on August

13, 2021. LVNV later received service of Plaintiff’s Complaint by first class mail August 19, 2021.

       3.      Pursuant to 28 U.S.C. § 1446, copies of all process, pleadings and orders filed in

the state court action are attached as exhibits to this Notice.

       4.      The District Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1331, in that Plaintiff has filed claims against LVNV alleging violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq.



                                                   1
            Case 2:21-cv-01218-WSH Document 1 Filed 09/13/21 Page 2 of 3




       5.      On this date, LVNV has provided notice of this Removal to counsel for Plaintiff

and to the Court of Common Pleas of Allegheny County, Pennsylvania.

       WHEREFORE, Defendant LVNV Funding, LLC respectfully removes this case to the

United States District Court for the Western District of Pennsylvania.

                                     Respectfully submitted,

                                     MESSER STRICKLER, LTD.

                              By:    /s/ Lauren M. Burnette
                                     LAUREN M. BURNETTE, ESQUIRE
                                     PA Bar No. 92412
                                     12276 San Jose Blvd.
                                     Suite 718
                                     Jacksonville, FL 32223
                                     (904) 527-1172
                                     (904) 683-7353 (fax)
                                     lburnette@messerstrickler.com
                                     Counsel for Defendant

Dated: September 13, 2021




                                                2
          Case 2:21-cv-01218-WSH Document 1 Filed 09/13/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I certify that on September 13, 2021, a true copy of the foregoing document was served

on all counsel of record by electronic service.

                                      MESSER STRICKLER, LTD.

                              By:     /s/ Lauren M. Burnette
                                      LAUREN M. BURNETTE, ESQUIRE
                                      PA Bar No. 92412
                                      12276 San Jose Blvd.
                                      Suite 718
                                      Jacksonville, FL 32223
                                      (904) 527-1172
                                      (904) 683-7353 (fax)
                                      lburnette@messerstrickler.com
                                      Counsel for Defendant

Dated: September 13, 2021




                                                  3
